Citation Nr: 1203684	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  08-17 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to an increased evaluation for degenerative changes at L3-4 through L5-S1 (claimed as lower back, L5 bilateral spondylolysis, bilateral S1 joint degenerative changes, bilateral spondylolisthesis S1, spondylolisthesis L5-S1, osteophyte low back) currently rated as 20 percent disabling on the basis of orthopedic manifestations and 10 percent disabling on the basis of radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from November 1984 through November 2004. 

This matter comes before the Board of Veterans' Appeals (Board0 on appeal from an April 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted an increase in the Veteran's service-connected low back disorder from 10 to 20 percent. 

In an October 2008 rating determination, the RO granted a separate 10 percent rating for lumbar radiculopathy of the left lower extremity, effective date of September 8, 2008.  Although the Veteran has not specifically expressed disagreement with the assigned disability evaluation, the evaluation of his low back disability requires rating the neurologic component of that condition.  38 C.F.R. § 4.71a; General Rating Formula for Diseases and Injuries of the Spine, Note (1) (20011). 

The Veteran testified before a Veterans Law Judge (VLJ) at an April 2009 RO (Videoconference) hearing.  A hearing transcript has been associated with the claims file. 

In March 2010, the Board remanded the claim for further development. 

The VLJ who conducted the April 2009 hearing has retired and is no longer employed by the Board.  The Veteran and his representative were notified of this development in an August 2011 letter and the opportunity for a new hearing was offered.  They were told that if a response was not received in 30 days, the Board would presume that he did not want another hearing.  No response to this letter has been received from either the Veteran or his representative. 



FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by limitation of flexion to 20 degrees with pain and spasm without thoracolumbar spine ankylosis or doctor prescribed bedrest. 

2.  The Veteran has nerve root irritation of the right lower extremity manifested by sensory symptoms and diminished deep tendon reflexes equivalent to moderate incomplete paralysis of the sciatic nerve.

3.  The radiculopathy of the Veteran's left lower extremity is manifested by absent or diminished deep tendon reflexes and sensory manifestations. 


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating for degenerative changes at L3-4 through L5-S1 have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4 .7, 4.71a, Diagnostic Code (DC) 5003-5242 (2011). 

2.  The criteria for the assignment of a separate 20 percent rating, for nerve root irritation of the right lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.158, 4.1-4.14, 4.124a, Diagnostic Codes 5003-5242, 8520 (2011).

3.  The criteria for a 40 percent rating, for radiculopathy of the left lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.158, 4.1-4.14, 4.124a, Diagnostic Codes 5003-5242, 8520.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in March 2007, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for the service-connected lumbar spine disorder.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the March 2007 letter complied with this requirement. 

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the March 2007 letter. 

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Court further held that if the diagnostic code under which the Veteran was rated contained criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the Veteran's employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement to the claimant. 

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation -- e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability. Id.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision in Vazquez-Flores v. Peake insofar as it required VA, to provide notice of diagnostic codes or notice that the claim could be substantiated with evidence of the impact of the disability on the activities of  daily life.  Vazquez-Flores, 580 F.3d at 1280-81.  The Federal Circuit held that 38 U.S.C.A. § 5103(a) notice need not be Veteran specific, and that while impairment in activities of daily life may indicate impairment in earning capacity, the statutory scheme does not require such evidence for proper adjudication of a claim. Id. 

Nevertheless, the March 2007 letter notified the Veteran that VA would consider evidence of the impact of his disability upon daily life.

The March 2007 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the March 2007 letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letter stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened. 

The March 2007 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment. 

Additionally, in June 2008, the RO provided the Veteran with the rating schedules for the musculoskeletal system and neurological conditions, the General Rating Formula for Diseases and Injuries of the Spine, and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The claim was subsequently readjudicated in an April 2011 Supplemental Statement of the Case. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has obtained records of treatment reported by the Veteran, including service treatment records, private medical records, and VA treatment records.  Additionally, the Veteran was provided with multiple proper orthopedic examinations, including as recently as May 2010 for his claim, as well as appropriate neurological clinical testing.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is no indication that his service-connected low back strain has worsened since the date of the most recent examination, and hence an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

The Board is required to ensure that the record reflects compliance with any past remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In March 2010, the Board remanded the claim to provide the Veteran a contemporaneous VA examination.  The May 2010 VA examination report reflects substantial compliance with the January 2010 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

As discussed below, there is a deficiency in the was the examiners assessed functional impairment due to the low back disability.  This decision; however, awards the highest rating based on limitation of motion and a higher rating would require ankylosis.  Functional factors are not applicable to the assessment of whether there is ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Hence the deficiency is not prejudicial.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c)(2) require a "Board hearing officer" to "fully explain the issues still outstanding that are relevant and material to substantiating the claim" and to "suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record."  Id. at 496-97.  
Effective August 23, 2011, VA amended its hearing regulations to clarify that the regulatory provisions governing hearings before the Agency of Original Jurisdiction (AOJ) do not apply to hearings before the Board.  The instant rulemaking clarifies that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the AOJ and do not apply to hearings before the Board.  Board hearings are instead governed the hearing provisions in 38 C.F.R. Part 20, subpart H.  76 Fed. Reg. 52572-5 (Aug. 23, 2011) (to be codified at 38 C.F.R. §§ 3.103(a)-(c), 20.706). 
At the videoconference hearing, the Veterans Law Judge identified the issues, inquired as to how the disabilities were effecting his employment, and asked about treatment providers in order to ascertain whether there was additional evidence he could submit.  Based on his testimony the Board undertook to further develop the claims, and sought opinions and evidence in support of that claim.   
The appeal is thus ready to be considered on the merits. 

Laws and regulations
 
Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The orthopedic component of the Veteran's lumbar spine disability is currently rated under 38 C.F.R. § 4.71a, DCs 5003-5242.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2011).  Here, the use of DCs 5003-5242 reflects that the Veteran's disability is rated as degenerative arthritis of the lumbar spine under DC 5003 and that the rating assigned is based on limitation of spinal motion under DC 5242. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  DC 5003. 

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5235-5237 (2011).

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 
Id. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

The Court has recently held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, to support an increased rating pain must result in functional loss, in terms of limitations in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 .

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted. Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  38 C.F.R. § 4.120. 

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2011). 

For neurological manifestations, DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and these criteria are incorporated into the criteria for rating neuritis of that nerve under DC 8620 and neuralgia of that nerve under DC 8720. 

Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. §  4.14 (2011).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Evidence

Treatment records from Comprehensive Family Care note the Veteran's complaints of low back pain.  In November 2006, he was diagnosed as having a lumbar strain.   In March 2007, tenderness was found in the lumbar spine.  

In November 2007, he reported pain with radiation down the left leg.  The record noted that he had a facet block in 2004.  He indicated that work was getting harder for him due to persistent lifting and standing.  He left early and called in sick multiple times due to low back pain.  On examination, he had 70 percent of his range of motion.  His gait was within normal limits.  Straight leg raises were negative and deep tendon reflexes were normal.  He was diagnosed as having lumbar disc disease and sciatica.  

In April 2006, T.S., a co-worker reported that if the Veteran dropped mail it took a while for him to pick it up.  T.S. sometimes helped the Veteran with his job responsibilities when his back was aggravated.  As the day would go on, the Veteran would begin to limp; and on several occasions left work due to his "hurting back."

In April 2006, the Veteran reported that he was placed on light duty at work a few times due to his back.  

An October 2006 Medical Condition report showed that the Veteran was restricted to lifting less than 30 pounds for one week.  In March 2007, he was restricted to an 8 hour work day for six months.  

Leave statements show that the Veteran took 14 days of sick leave in 2007.  

On VA examination in April 2007, the Veteran reported occasional radiation of pain into the left leg.  He indicated that his lumbar spine disability affected his ability to walk, as he limped at the end of a work day.  He had not had any incapacitating episodes or surgeries.  He was employed as a mail processor with the postal service.  

He had a duty profile and could only work eight hours at a time.  The condition slowed him down at work and it was difficult for him to pick up something if he dropped it on the ground.  In regards to his activities of daily living, his back bothered him while leaning over to wash his face and doing yard work.  He reported that he had flare-ups whenever he made any sudden movements.  He felt like he had spasms.  He did not use any assistive devices.  

On examination, he had 60 degrees of pain-free flexion with a total of 90 degrees forward flexion.  Extension was to 10 degrees with end of range pain.  He had 30 degrees of bilateral lateral flexion and 20 degrees of bilateral rotation.  However, on repetitive use, flexion was limited to 60 degrees.  The rest of his range of motion was not additionally limited following repetitive use.  There was no spasm.  There was tenderness to palpation.  There was a negative straight leg raise and strength was 5/5, bilaterally.  He has 1+ deep tendon reflexes in his patellar tendons.  Sensation was intact.  He had a normal heel-toe reciprocating gait.  He was diagnosed as having lumbar degenerative disc disease with spondylolisthesis.  

Treatment records from Dorn Veterans Hospital showed that the Veteran underwent Kinesiotherapy and was issued a back brace in August 2007.  At that time, he reported that he had pain that radiated to the bilateral iliac crest on standing.  An MRI in September 2007 revealed a disc bulge at L5/1 which compressed the thecal sac and narrowed both known foramina and impinged both exiting nerve roots as well as the right originating nerve root.  There was bilateral spondylosis of the L5 and facet hypertrophy.  The diagnosis was disc disease of L5/1.  

On February 2008 neurological exam, the examiner noted that an MRI of the lumbar spine revealed spondylolisthesis, facet arthritis and bulging disc with compression of the thecal sac.  The Veteran had complaints of burning pain in his back on the left side.  There was no bowel or bladder disturbance.  He had pain with activity that went away with rest.  

An examination of the right lower extremity disclosed no abnormality of motor, sensory, or reflex systems.  He was not precluded from performing activities of daily living.  There was no radiculopathy or evidence of sciatic neuropathy.  The impression was spondylolisthesis with low back pain and lumbago.  

In May 2008 correspondence from Dr. J.F.B. of Columbia Orthopeadic Specialists found that the Veteran had forward flexion of only 20 degrees that was limited by pain and spasms.  Straight leg raising was negative.  The Veteran was to continue to work at his present job.  

On September 2008 VA exam, the Veteran reported that he had flare-ups that were related to the weather and activity that could last one to two days.  During flare-ups, he took sick leave and stayed in bed.  He wore a back brace for work.  On examination, he experienced a moderate degree of motion pain while getting on and off of the table.  He lacked 24 inches of being able to touch his toes.  Forward flexion was to 40 degrees, extension was to 15 degrees, bilateral lateral flexion was to 20 degrees, and bilateral rotation was to 15 degrees.  There was end-of-range pain, but motion was not additionally limited following repetitive use on examination.  There was tenderness of the mid lumbar spine and right paraspinal region.  

Straight leg raising was positive at 20 degrees bilaterally accompanied by low back pain on both sides.  Knee jerks were 2+ and equal.  Ankle jerk was 1+ on the right and absent on the left.  His gait was unremarkable.  He could stand on the tip of his toes and walk on his heals but was unsteady when he stood on a single foot.  He was diagnosed as having lumbar degenerative disc disease with clinical and imaging evidence of left lumbar radiculopathy.  

During his April 2009 videoconference hearing, the Veteran claimed ankylosis of the lower back based on difficulty with bending.  He also claimed radiculopathy, manifested by cramping and burning in both legs from the knees to the calves, and occasionally into the feet.  He reported missing or being placed on light duty because of his disability.  He had difficulty bending and stooping over which affected his work ability.  

On May 2010 VA examination, the examiner noted that the claims file was reviewed.  The Veteran claimed to have missed 2 to 3 days per month as a mail-processing clerk as a result of his low back disability.  Radiating pain in the lower extremities would come and go.  He reported that his disability caused him to move and work slowly, and that it inhibited his ability to perform outside chores.  The examiner noted that there have been no incapacitating episodes.

Examination revealed no evidence of muscle spasms, but tenderness to palpation at L4 through S1.  Strength was full with normal sensation.  Deep tendon reflexes were depressed, but symmetrical.  The orthopedic examination indicated that there was no abnormal curvature of the spine.  The lumbar spine demonstrated limited flexion to 60 degrees, extension to 8 degrees, lateral flexion to 17 degrees bilaterally, and bilateral rotation to 25 degrees.  Pain was objectively observed throughout range of motion testing, however, there was no additional loss with repetitive motion.  

The examiner reported normal neurologic findings, except for depressed deep tendon reflexes.  This finding was not elaborated upon.  

A Neurologic examination in June 2010, showed negative straight leg raise testing.  Deep tendon reflexes were 2+ in the bilateral lower extremities.  Sensory perception, motor strength, tone, and bulk were intact.  Patrick maneuvering of the right leg caused no symptoms, but the left resulted in pain superior to the right sacroiliac joint.  

The diagnoses included degenerative lumbar disc disease at L5/S1 with disc bulge; L5/S1 spondylolisthesis secondary to bilateral spondylolysis; lumbar facet hypertrophy; and historical evidence of intermittent nerve root irritation in the right lumbar region without evidence of fixed radiculopathy.  The neurological examiner also commented that there was no motor involvement or paralysis.

Analysis

Orthopedic manifestations

The VA examinations have reported nominal forward flexion ranging from 40 to 90 degrees.  Such limitation would not meet or approximate the criteria for a rating in excess of 20 percent, because such a rating would require forward flexion limited to 30 degrees or less.  However, Dr. J.F.B. specifically found that the Veteran had forward flexion of only 20 degrees of forward flexion and that the limitation was caused by pain and spasms.  Such restricted movement meets the criteria for a 40 percent rating under DC 5243.  38 C.F.R. § 4.71a, DC 5243; See also DeLuca, supra; Mitchell, supra. 

Dr. J.F.B.'s report would appear to be inconsistent with the findings on the most recent VA examination, wherein it was reported that the Veteran had pain throughout the range of motion, but was able to flex to 60 degrees.  

As held in Mitchell, pain alone does not rise to the level of functional loss.  Mitchell, also held; however, that where an examiner notes pain on motion, it is necessary for the examiner to specify whether, and at what point, the pain causes limitation of function or motion.  The VA examiner did not do this.  Accordingly, the examination report is not clearly at odds with what Dr. J.F.B. reported.  

In Mitchell, the Court ultimately found an examination report very much like the one in this case to be inadequate.  The September 2008 and April 2007 examination report have a similar deficiency in that the examiners noted pain on motion, noted whether there was additional limitation on repeated motion, but provided no specific opinion as to the extent of limitation cause by pain.  

Dr. J.F.B's report provides the clearest information on the functional impact of pain on the Veteran's back function.  Dr. J.F.B.'s report supports the grant of a 40 percent rating based on limitation of motion under the General Formula for Rating Injuries and Disabilities of the Spine.  As the most probative evidence is in favor of the grant of a 40 percent rating, an increased rating for the orthopedic component of the Veteran's disability is warranted.

A rating in excess of 40 percent would require ankylosis.  There is no clinical evidence of ankylosis.  VA and private examiners have found that the Veteran has significant remaining motion in the lumbar spine.  The Board notes parenthetically that functional factors are not for consideration where a claimant is in receipt of the highest rating based on limitation of motion, and a higher rating requires ankylosis.  Johnston, supra; 38 C.F.R. §§ 4.40, 4.45.  A rating in excess of 40 percent is therefore not warranted. 38 C.F.R. § 4.71a, DCs 5235-5242. 

The rating schedule requires that intervertebral disc disease be rated under the General Formula for Diseases and Injuries of the Spine or incapacitating episodes, whichever is higher. See 38 C.F.R. § 4.71a, DC 5243, Note (2).  April 2007 and May 2010 VA examinations noted that there were no incapacitating episodes.  Although on September 2008 VA exam, the Veteran reported that during flare-ups he took sick leave and stayed in bed, the clinical evidence is negative for doctor prescribed bedrest and the Veteran has not alleged such bedrest.  A 60 percent rating for IVDS is therefore not warranted.  38 C.F.R. § 4.71a, DC 5243.  

The criteria for the assignment of a 40 percent rating have been met during the entire appeal period, as there are no distinct time periods where the Veteran's symptoms warranted higher ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Neurologic manifestations

The Veteran's neurologic manifestations appear to have fluctuated during the course of the appeal-ranging from absent or diminished reflexes with radiating paint to essentially no neurologic disability.

In regards to the Veteran's right lower extremity, August 2007 treatment records from Dorn Veterans Hospital note the Veteran's reports of pain that radiated to the bilateral iliac crest on standing.  A September 2007 MRI in September 2007 revealed a disc bulge at L5/1 which compressed the thecal sac and narrowed both known foramina and impinged both exiting nerve roots as well as the right originating nerve root.  There was bilateral spondylosis of the L5 and facet hypertrophy.  The diagnosis was disc disease of L5/1.  

On a February 2008 VA neurological examination there was reportedly no abnormality of motor, sensory, or reflex systems on the right.  There was no radiculopathy or evidence of sciatic neuropathy.  But the examiner noted the previously mentioned diminished or absent reflexes in the lower extremity.  The examiner also noted that an MRI of the lumbar spine revealed spondylolisthesis, facet arthritis and bulging disc with compression of the thecal sac  

During his April 2009 videoconference hearing, the Veteran said that he had radiculopathy manifested by cramping and burning in both legs from the knees to the calves, and occasionally into the feet.  

On May 2010 VA examination, the Veteran reported that radiating pain would come and go in the lower extremities.  A neurologic examination of the right lower extremity was abnormal; in that there were depressed deep tendon reflexes ; but he had 5/5 strength in the extremities however, the diagnosis included historical evidence of intermittent nerve root irritation in the right lumbar region without evidence of fixed radiculopathy.  The June 2010 neurologic examination reportedly showed normal findings.

The record; however, indicates that the Veteran has had diminished or absent reflexes for a prolonged period during the course of the appeal.  Hence it is appropriate to provide a rating that contemplates those manifestations.  These manifestations are organic.  38 C.F.R. § 4.123.

At times reflexes have been absent in the left lower extremity.  As such, the disability has at times been moderately severe.  A higher rating would require marked muscular atrophy.  There have been no reports of atrophy.  The February 2008 examination showed normal muscle mass and the June 2010 neurologic examination described the Veteran as well developed.  Hence the criteria for severe incomplete paralysis have not been met at any time during the appeal period.

On the right, the Veteran has experienced intermittent radiating pain and diminished reflexes.  Reflexes have never been absent and sensation has been intact.  As such, the disability approximates the criteria for a rating based on moderate incomplete paralysis of the sciatic nerve.  Accordingly, a 20 percent rating for that disability is granted.  

Given the intact sensory examinations, the fact that pain is intermittent and that reflexes have only been diminished at times, but not absent; the Board finds the disability does not approximate moderately severe incomplete paralysis.

Accordingly, the Veteran is entitled to a separate 20 percent rating for the neurological manifestations of his lumbar spine disorder in the right lower extremity and a 40 percent rating for the neurologic manifestations of that disability under Diagnostic Code 8520. 

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra. The Board has found no section that provides a basis upon which to assign a higher disability rating. 

Extraschedular consideration 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's disabilities, as discussed above, are manifested by symptomatology contemplated by the rating criteria for his lumbar spine disorder and contemplated by analogy to the rating criteria of sciatic nerve impairment.  These rating criteria also take into account the pain, limitation of function and effects on employment reported in the record.  

The Board has considered the reports that the Veteran has had difficulty with picking up mail, needing help sometimes completing his job responsibilities, leaving work early occasionally due to back pain, and being limited to 8 hour days.  The record reflects that the Veteran was restricted to lifting less than 30 pounds for one week and in March 2007, was restricted to an 8 hour work day for six months.  In 2007, he took 14 days of sick leave for which he claimed were related to his back.  On May 2010 VA examination, he stated that he missed 2 to 3 days per month as a mail-processing clerk as a result of his low back.  However, the ratings contemplate occupational impacts including significant time lost from work.  38 C.F.R. § 4.1 (2011).  The now 60 percent schedular rating for the back disability contemplates significant impacts on employment.  Hence, referral for consideration of extraschedular ratings is not warranted.  Thun, 22 Vet. App. 114 -15. 



Total Rating for Compensation Based on Individual Unemployability (TDIU) 

The Court has held that TDIU is an element of all claims for an initial rating where unemployability is raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011). 

In this case there is no evidence that the Veteran's service-connected lumbar spine disorder and intermittent nerve root irritation of the right lower extremity has caused unemployability.  For the duration of the appeal, the Veteran has reported that he was employed as a mail processor with the postal service.  Overall, the record included historical evidence of the Veteran being placed on light duty for a week and an 8 hour work day for six months.  He took 14 days of sick leave in 2007 and on May 2010 VA examination, he reported that he missed 2-3 days of work due to his back disability.  During his videoconference hearing, he reported that he had difficulty bending and stooping over, which affected his work ability.  As there is no evidence of unemployability further consideration of entitlement to TDIU is not required. 












							(CONTINUED ON NEXT PAGE)
ORDER

An increased rating of 40 percent for degenerative changes at L3-4 through L5-S1 (claimed as lower back, L5 bilateral spondylolysis, bilateral S1 joint degenerative changes, bilateral spondylolisthesis S1, spondylolisthesis L5-S1, osteophyte low back) is granted. 

A separate 40 percent rating for neurologic impairment in the left lower extremity is granted.

A separate 20 percent rating for neurologic impairment in the right lower extremity is granted. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


